                1        Brian K. Stewart, Esq. (State Bar No. 126412)
                2        Erin R. Dunkerly, Esq. (State Bar No. 260220)
                         Rebecca E. Hunter, Esq. (State Bar No. 271420)
                3        COLLINS COLLINS MUIR + STEWART LLP
                4        1100 El Centro Street
                         South Pasadena, CA 91030
                5        (626) 243-1100 – FAX (626) 243-1111
                6        Email: bstewart@ccmslaw.com
                         Email: edunkerly@ccmslaw.com
                7        Email: rhunter@ccmslaw.com
                8
                         Attorneys for Defendants
                9        COUNTY OF LOS ANGELES; LOS ANGELES COUNTY SHERIFF’S
                10       DEPARTMENT
                11                           UNITED STATES DISTRICT COURT
                12
                                            CENTRAL DISTRICT OF CALIFORNIA
                13

                14       MATTHEW NEWELLS; TEVYE                )   CASE NO. 2:19-cv-08384 SVW(JCx)
                         NGUYEN; T.N., a minor by and          )   [Assigned to District Judge Stephen V.
                15       through Guardian ad Litem, Matthew )      Wilson in Courtroom 10A]
                16       Newells; M.N., a minor by and through )
                         Guardian ad Litem, Matthew Newells; )     MODIFIED PROTECTIVE ORDER TO
                17                                             )   PROTECT CONFIDENTIAL
                18                         Plaintiffs,         )   INFORMATION
                                                               )
                19              vs.                            )   [CHANGES MADE BY COURT TO
                20                                             )   PARAGRAPH NO. 4 NUMBERING
                         COUNTY OF LOS ANGELES; LOS )              AND CURRENT PARAGRAPH
                21       ANGELES COUNTY SHERIFF'S              )   NOS. 4, 4a, 4c, 4j, 4l, 4m, 6]
                22       DEPARTMENT; UNIDENTIFIED              )
                         DEPUTIES; and DOES 1 through 100, )       Complaint Filed: 03/05/19
                23       inclusive,                            )
                24                                             )   Trial Date:      08/04/20
                                           Defendants.         )
                25                                             )
                26                                             )
                27

                28
                         21959
1100 El Centro Street
So. Pasadena, CA 91030
Phone (626) 243-1100
                                                           1
Fax     (626) 243-1111
                                               MODIFIED PROTECTIVE ORDER
                1                Based upon the stipulation of the parties and GOOD CAUSE APPEARING, IT
                2        IS ORDERED THAT pursuant to Federal Rules of Civil Procedure Rule 26(c), the
                3        following information is protected and precluded from publication as follows:
                4                1.   Vehicle pursuit training information and evaluations contained in the
                5        personnel files of DEPUTY GEORGE HANLEY, DEPUTY SCOTT SHEAN,
                6        DEPUTY CESAR VILANOVA and DEPUTY WILLIAM WARNER, or any other
                7        deputy which is confidential and has not been made public, including any and all
                8        citizen’s complaints and/or complaints, reviews, or discipline initiated by other law
                9        enforcement personnel within the last five years that assert any of the following
                10       allegations: regarding vehicle pursuit training and evaluations of tactics and/or
                11       conduct.
                12               2.   Information contained in the investigation reports into vehicle pursuit
                13       training and evaluations, which are confidential and have not been made public.
                14               3.   Good cause exists for issuance of a protective order pursuant to Federal
                15       Rule of Civil Procedure Rule 26(c) to facilitate the production of documents and
                16       information responsive to the discovery requests of Plaintiffs and to balance the
                17       privacy interests and protection of information afforded to law enforcement officers
                18       in the state of California including DEPUTY GEORGE HANLEY, DEPUTY SCOTT
                19       SHEAN, DEPUTY CESAR VILANOVA and DEPUTY WILLIAM WARNER that

                20       DEFENDANTS contend is statutorily deemed confidential and protected by

                21       California Evidence Code section 1040 et seq., the privilege for official information

                22       (Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033 (9th Cir. 1990)), California Penal

                23       Code section 832.5 et seq., and California Evidence Code sections 1043 and 1045.

                24
                         Good cause further exists because if this confidential information were made public

                25
                         in this proceeding, it could allow for misuse of the peace officer personnel information
                         and other official information in other judicial and administrative proceedings.
                26
                         Additionally, all named deputies are currently active peace officers, some or all of
                27
                         whom regularly work in the field; therefore, if this confidential information were
                28
                         21959
1100 El Centro Street
So. Pasadena, CA 91030
Phone (626) 243-1100
                                                            2
Fax     (626) 243-1111
                                                MODIFIED PROTECTIVE ORDER
                1        made public, the information could be misused in ways that endanger the lives of the
                2        officers and their families, or interfere with their law enforcement duties.
                3                IT IS FURTHER ORDERED THAT:
                4                4. The information and/or documentation referred to in paragraphs 1 and 2
                5        above will be referred to collectively as the “CONFIDENTIAL INFORMATION.”
                6        The CONFIDENTIAL INFORMATION shall be released to PLAINTIFFS’ counsel
                7        for purposes of litigation in this matter only. The CONFIDENTIAL INFORMATION
                8        shall be used in this litigation as follows:
                9                     a.    CONFIDENTIAL INFORMATION shall be used solely in
                10                          connection with this litigation and the preparation of this case, or
                11                          any related appellate proceeding, and not for any other purpose,
                12                          including any other litigation or administrative proceedings.
                13                          Further, PLAINTIFFS’ Counsel shall not share the actual personnel
                14                          files with PLAINTIFFS although counsel may discuss information
                15                          obtained from those documents with PLAINTIFFS.
                16                    b.    CONFIDENTIAL INFORMATION produced in this action may be
                17                          designated by DEFENDANTS by marking each page of the
                18                          document(s) with a stamp stating “CONFIDENTIAL”.
                19                    c.    Testimony taken at a deposition may be designated as confidential
                20                          by making a statement to that effect on the record at the deposition
                21                          or other proceeding. Arrangements shall be made with the court
                22                          reporter taking and transcribing such proceeding to separately bind
                23                          such portions of the transcript containing information designated as
                24                          confidential, and to label such portions appropriately. To the extent
                25                          CONFIDENTIAL INFORMATION is the subject of testimony at a
                26                          court hearing or trial, its treatment shall be determined by the
                27                          presiding judge.      This Order does not govern the use of
                28                          CONFIDENTIAL INFORMATION during a court hearing or trial.
                         21959
1100 El Centro Street
So. Pasadena, CA 91030
Phone (626) 243-1100
                                                             3
Fax     (626) 243-1111
                                                 MODIFIED PROTECTIVE ORDER
                1                d.   At any time after receipt of documents labeled “CONFIDENTIAL,”
                2                     PLAINTIFFS may provide DEFENDANTS with a written
                3                     objection to the classification of specific documents as
                4                     “CONFIDENTIAL” and the basis for PLAINTIFFS’ objection.
                5                     Upon receipt of such written objection, the DEFENDANTS shall
                6                     provide a written response to PLAINTIFFS within three business
                7                     days. If the DEFENDANTS do not agree with the position of
                8                     PLAINTIFFS, the PLAINTIFFS shall have the option of
                9                     proceeding with a discovery motion, pursuant to Local Rule 37 et
                10                    seq., contesting the confidential nature of the disputed documents.
                11                    The parties shall comply with the meet and confer requirements of
                12                    Local 37 et seq. prior to the filing of any such motion. The
                13                    DEFENDANTS shall bear the burden of establishing the
                14                    confidential nature of the disputed documents.
                15               e.   Under     no    circumstances     shall    the    CONFIDENTIAL
                16                    INFORMATION, or the information contained therein, be retained,
                17                    compiled, stored, used as a database, or disseminated, in any form,
                18                    except for purposes of this litigated matter in accordance with this
                19                    Protective Order or by further order of the Court.
                20               f.   DEFENDANTS reserve all objections, including but not limited to
                21                    the following objections: on grounds that particular documents are
                22                    CONFIDENTIAL by the attorney-client privilege and/or the
                23                    attorney work product doctrine; official information privilege; are
                24                    not likely to lead to the discovery of admissible evidence, and as
                25                    such are not relevant to the causes of action raised by this lawsuit
                26                    under Federal Rules of Civil Procedure, Rule 26(a)(1)(A)(B); and
                27                    all remedies under the code, including the right to recess the
                28                    deposition to bring a protective order before the Court.
                         21959
1100 El Centro Street
So. Pasadena, CA 91030
Phone (626) 243-1100
                                                       4
Fax     (626) 243-1111
                                           MODIFIED PROTECTIVE ORDER
                1                g.   PLAINTIFFS reserve all rights and remedies under the Federal
                2                     Rules of Civil Procedure and the Federal Rules of Evidence
                3                     pertaining to discovery.
                4                h.   CONFIDENTIAL INFORMATION and the information contained
                5                     therein may not be disclosed, except as set forth in paragraph 4(i)
                6                     below.
                7                i.   CONFIDENTIAL INFORMATION may only be disclosed to the
                8                     following persons:
                9                     i. Counsel for PLAINTIFFS.
                10                    ii.   Paralegal, law clerk, stenographic, clerical, and secretarial
                11                          personnel regularly employed by counsel referred to in
                12                          paragraph 4(i)(i) above.
                13                    iii. Court personnel, including stenographic reporters, necessary
                14                          for the preparation and processing of this action.
                15                    iv. Any expert or consultant retained in the instant case.
                16                    v.    Any individual approved by the Court.
                17                    vi. PLAINTIFFS shall be authorized to review CONFIDENTIAL
                18                          INFORMATION, subject to the limitations set forth in
                19                          paragraph 4(a).
                20               j.   CONFIDENTIAL INFORMATION shall not be divulged to any
                21                    other person or entities, including the print, radio, television, or any
                22                    other media absent a Court order.
                23               k.   CONFIDENTIAL INFORMATION shall not be posted on the
                24                    internet or on any website.
                25               l.   If CONFIDENTIAL INFORMATION is included in any papers to
                26                    be filed in Court, such papers shall be labeled “Confidential –
                27                    Subject to Court Order” and shall be submitted for filing under seal
                28                    in accordance with Local Rule 79-5.
                         21959
1100 El Centro Street
So. Pasadena, CA 91030
Phone (626) 243-1100
                                                        5
Fax     (626) 243-1111
                                            MODIFIED PROTECTIVE ORDER
                1                     m. In the event that any of the CONFIDENTIAL INFORMATION is
                2                          used in any Court proceeding in this action, it shall not lose its
                3                          confidential status through such use, and the party using
                4                          CONFIDENTIAL INFORMATION shall take all reasonable steps
                5                          to maintain its confidentiality during such use, including but not
                6                          limited to redaction and/or the submission of documents for filing
                7                          under seal in accordance with Local Rule 79-5.
                8                     n.   Nothing in paragraph 4(e) is intended to prevent authorized
                9                          government officials for the County of Los Angeles or the Los
                10                         Angeles County Sheriff’s Department from having access to the
                11                         documents if they had access in the normal course of their job
                12                         duties.
                13               5.   PLAINTIFFS,       PLAINTIFFS’        Counsel,     DEFENDANTS,          and
                14       DEFENDANTS’ Counsel shall cause the substance of this Protective Order to be
                15       communicated to each person to whom CONFIDENTIAL INFORMATION is
                16       revealed and/or disseminated and shall obtain agreement to abide by the Protective
                17       Order from each such person.
                18               6.   After completion of the judicial process in this case, including any
                19       appeals or other termination of this litigation, all CONFIDENTIAL INFORMATION
                20       received under the provisions of this Order and copies – other than CONFIDENTIAL
                21       INFORMATION and copies in the possession of the Court/Court personnel -- shall
                22       be destroyed or returned to the attorneys of record for DEFENDANTS, Collins
                23       Collins Muir + Stewart LLP, 1100 El Centro Street, South Pasadena, CA 91030. This
                24       case shall be completed when (i) a final judgment has been entered by the Court or
                25       the case has otherwise been dismissed with prejudice; (ii) the time for any objection
                26       to or request for reconsideration of such a judgment or dismissal has expired; (iii) all
                27       available appeals have concluded or the time for such appeals has expired; and
                28       ///
                         21959
1100 El Centro Street
So. Pasadena, CA 91030
Phone (626) 243-1100
                                                            6
Fax     (626) 243-1111
                                                MODIFIED PROTECTIVE ORDER
                1        (iv) any post appeal proceedings have themselves concluded. The provisions of this
                2        Order shall be in effect until further order of this Court.
                3                7.   Any counsel, expert, or consultant retained in the instant case or
                4        investigator retained by counsel for any party to this case, shall not disclose the
                5        CONFIDENTIAL INFORMATION or the information contained therein in to any
                6        other persons or entities for any reason, nor in any other court proceeding subject to
                7        further order of this Court.
                8                8.    Provisions of this Order insofar as they restrict disclosure and the use of
                9        material shall be in effect until further order of this Court.
                10               9.   For good cause, any party may seek a modification of this Order, by first
                11       attempting to obtain the consent of the other parties to such modification, and then,
                12       absent consent, by application to this Court.
                13               IT IS SO ORDERED.
                14       DATED: March 18, 2020
                15
                                                                  ____________/s/____________________
                16                                                Hon. Jacqueline Chooljian
                17                                                United States Magistrate Judge
                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                         21959
1100 El Centro Street
So. Pasadena, CA 91030
Phone (626) 243-1100
                                                             7
Fax     (626) 243-1111
                                                 MODIFIED PROTECTIVE ORDER
